DETAILED ACTION
Applicant’s amendment filed August 9, 2021 is acknowledged.
Claim 15 has been cancelled as previously indicated.
Claim 18 has been newly added.
Claims 1-14 and 16-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1), and further in view of Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent Application Publication # 2020/0267791 A1).
Regarding claim 1, Vamanan teaches and discloses a communication device (UE, figures 3-4 and 7) for handling new radio (NR) capabilities, comprising: a storage device (716, figure 7); and a processing circuit (714, figure 7), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
receiving a first UECapabilityEnquiry message from a first base station (BS) (eNB, figure 3-4 and 8), when connecting to the first BS (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and transmitting the plurality of NR capabilities of the communication device to the first BS, in response to the first UECapabilityEnquiry message (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 
However, Vamanan may not expressly disclose a first indicator indicating the communication device to transmit a first part of a plurality of NR capabilities of the communication device; and transmitting the first part of the plurality of NR capabilities in response to the first indicator, wherein the first part of the plurality of NR capabilities comprises a plurality of NR only carrier aggregation (CA) capabilities.
(UE Capability Enquiry message indicating the specific information that is requested; [0016]) indicating the communication device (UE, figure 2) to transmit a first part of a plurality of NR capabilities of the communication device ([0016]; [0041]; [0059]; teaches the base station sends an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE); and transmitting the first part of the plurality of NR capabilities in response to the first indicator, wherein the first part of the plurality of NR capabilities comprises a plurality of NR only carrier aggregation (CA) capabilities ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE and the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry as taught by Henttonen with the method and system as disclosed by Vamanan for the purpose of facilitating dual connectivity, as suggested by Henttonen.
However, Vamanan, as modified by Henttonen, may not expressly disclose wherein the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities.
([0010]; [0068]; teaches the UE signaling NR capabilities information including Layer 2 buffer capabilities; [0103]; [0108]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE transmitting UE capability information including Layer 2 capabilities as taught by Yilmaz with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of transmitting UE capabilities for interworking networks, as modified by Yilmaz.

Regarding claim 4, Vamanan, as modified by Henttonen and Yilmaz, further teaches and discloses wherein the instructions further comprise: receiving a second UECapabilityEnquiry message from the first BS, when connecting to the first BS, wherein the second UECapabilityEnquiry message comprises a third indicator indicating the communication device to transmit a third part of the plurality of NR capabilities of the communication device; and transmitting the third part of the plurality of NR capabilities of the communication device to the first BS, in response to the third indicator ([0072]; teaches the eNB transmitting and the UE receiving another UE capability enquiry). 

Regarding claim 7, Vamanan teaches and discloses a first base station (BS) (eNB, figure 3-4 and 8) for handling new radio (NR) capabilities, comprising: a storage (memory, figure 8); and a processing circuit (processor, figure 8), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
transmitting a first UECapabilityEnquiry message to a communication device (UE, figure 3-4 and 8) (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and receiving a first UECapabilityInformation message from the communication device, in response to the first UECapabilityEnquiry message, wherein the first UECapabilityInformation message comprises the first part of  the plurality of capabilities (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 
However, Vamanan may not expressly disclose a first indicator indicating the communication device to transmit a first part of a plurality of NR capabilities, and in the first part of the plurality of NR capabilities comprises a plurality of NR only carrier aggregation (CA) capabilities.
Nonetheless, in the same field of endeavor, Henttonen teaches and suggests a first indicator (UE Capability Enquiry message indicating the specific information that is requested; [0016]) indicating the communication device (UE, figure 2) to transmit a first part of a plurality of NR capabilities ([0016]; [0041]; [0059]; teaches the base station sends an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE), and in the first part of the plurality of NR capabilities comprises a plurality of NR only carrier aggregation (CA) capabilities ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE and the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry as taught by Henttonen with the method and system as disclosed by Vamanan for the purpose of facilitating dual connectivity, as suggested by Henttonen.
However, Vamanan, as modified by Henttonen, may not expressly disclose the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities.
Nonetheless, in the same field of endeavor, Yilmaz teaches and suggests the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities ([0010]; [0068]; teaches the UE signaling NR capabilities information including Layer 2 buffer capabilities; [0103]; [0108]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE transmitting UE capability information including Layer 2 capabilities as taught by Yilmaz with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of transmitting UE capabilities for interworking networks, as modified by Yilmaz.

claim 11, Vamanan, as modified by Henttonen and Yilmaz, further teaches and discloses wherein the instructions further comprise: transmitting a second UECapabilityEnquiry message to the communication device, when the communication device connects to the first BS, wherein the second UECapabilityEnquiry message comprises a third indicator indicating the communication device to transmit a third part of the plurality of NR capabilities of the communication device ([0072]; teaches the eNB transmitting and the UE receiving a second UE capability enquiry). 

Regarding claim 13, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose transmitting the first UECapabilityEnquiry message or the second UECapabilityEnquiry message, when receiving an information indicating support of NR from the communication device.
Nonetheless, Henttonen further teaches and suggests transmitting the first UECapabilityEnquiry message or the second UECapabilityEnquiry message, when receiving an information indicating support of NR from the communication device ([0015]; [0016]; [0041]; [0059]; figures 2-3). 

Claims 2, 3, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1) and Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent Application Publication # 2020/0267791 A1), and further in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0132896 A1).
Regarding claim 2, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of long-term evolution (LTE)-NR dual connectivity (DC) capabilities, a plurality of NR only DC capabilities and a plurality of NR-LTE DC capabilities.
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of long-term evolution (LTE)-NR dual connectivity (DC) capabilities, a plurality of NR only DC capabilities and a plurality of NR-LTE DC capabilities ([0235]; [0241]; [0242]; teaches CA and DC capabilities).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 3, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose transmitting the second part of the 
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests transmitting the second part of the plurality of NR capabilities of the communication device to the first BS, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities or a plurality of NR-LTE DC capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 6, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the first part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities. 
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the first part of the plurality of NR capabilities comprises a plurality of (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 8, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of LTE-NR dual connectivity (DC) capabilities and a plurality of NR-LTE DC capabilities.
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of LTE-NR dual connectivity (DC) capabilities and a plurality of NR-LTE DC capabilities ([0235]; [0241]; [0242]; teaches CA and DC capabilities).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by 

Regarding claim 10, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose receiving the second part of the plurality of NR capabilities of the communication device from the communication device, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities or a plurality of NR-LTE DC capabilities. 
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests receiving the second part of the plurality of NR capabilities of the communication device from the communication device, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities or a plurality of NR-LTE DC capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 12, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the fourth BS generates a NR configuration for a LTE-NR DC according to the third part of the plurality of NR capabilities.
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the instructions further comprise: transmitting the third part of the plurality of NR capabilities to a fourth BS, wherein the fourth BS generates a NR configuration for a LTE-NR DC according to the third part of the plurality of NR capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1) and Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0136703 A1).
Regarding claim 5, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the first part of the plurality of NR capabilities comprises a plurality of NR single carrier capabilities. 
Nonetheless, in the same field of endeavor, Li further teaches and suggests wherein the first part of the plurality of NR capabilities comprises a plurality of NR single carrier capabilities ([0007]; teaches “…the UE may report, in a first set (supported Band Combination, supported band combination) and a second set (supported Band Combination Add, supported band combination add), a capability of a carrier combination supported by the UE. The capability of the carrier combination includes a single-carrier capability and a multi-carrier capability…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capability information including a single-carrier capability as taught by Li with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of effectively and selectively communicating UE capabilities in the network.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1) and Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent Palm et al. (hereinafter Palm) (U.S. Patent Application Publication # 2016/0262053 A1).
Regarding claim 9, Vamanan, as modified by Henttonen and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the instructions further comprise: transmitting the first part of the plurality of NR capabilities to a second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first part of the plurality of NR capabilities; or transmitting the first part of the plurality of NR capabilities to a third BS, when determining to trigger a LTE-NR DC, wherein the third BS generates a NR configuration configuring the communication device to communicate with the third BS in the LTE-NR DC according to the first part of the plurality of NR capabilities. 
Nonetheless, in the same field of endeavor, Palm teaches and suggests wherein the instructions further comprise: transmitting the first part of the plurality of NR capabilities to a second BS (target eNB), when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first part of the plurality of NR capabilities ([0009]; [0020]; [0076]-[0079]; teaches triggering handover from the first eNB to a second eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover procedure as taught by Palm with the method and system as disclosed by Vamanan, as modified by Henttonen and Yilmaz, for the purpose of adding the possibility for the eNB .

Claim 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1), and further in view of LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0136703 A1).
Regarding claim 14, Vamanan teaches and discloses a first base station (BS) (eNB, figure 3-4 and 8) for handling new radio (NR) capabilities, comprising: a storage device (memory, figure 8); and a processing circuit (processor, figure 8), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
receiving first information from a first communication device (UE, figure 3-4 and 8); transmitting a first UECapabilityEnquiry message to the first communication device, in response to the first information (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and 
receiving a first UECapabilityInformation message from the first communication device, in response to the first UECapabilityEnquiry message, wherein the first UECapabilityInformation message comprises the first plurality of capabilities of the first communication device (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 

Nonetheless, in the same field of endeavor, Henttonen teaches and suggests receiving first information indicating that a first communication device (UE, figure 2) supports NR, from the first communication device, a second BS or a core network (CN) node (figure 2); and an indicator (UE Capability Enquiry message indicating the specific information that is requested; [0016]) indicating the first communication device to transmit a first plurality of NR capabilities of the communication device ([0016]; [0041]; [0059]; teaches the base station sends an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE), wherein the first UECapabilitylnformation message comprises the first plurality of NR capabilities of the first communication device, and the first plurality of NR capabilities comprises a plurality of NR only DC capabilities ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within 
However, Vamanan, as modified by Henttonen, may not expressly disclose the first plurality of NR capabilities comprises a plurality of NR single carrier capabilities.
Nonetheless, in the same field of endeavor, Li further teaches and suggests the first plurality of NR capabilities comprises a plurality of NR single carrier capabilities ([0007]; teaches “…the UE may report, in a first set (supported Band Combination, supported band combination) and a second set (supported Band Combination Add, supported band combination add), a capability of a carrier combination supported by the UE. The capability of the carrier combination includes a single-carrier capability and a multi-carrier capability…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capability information including a single-carrier capability as taught by Li with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of effectively and selectively communicating UE capabilities in the network.

Regarding claim 17, Vamanan, as modified by Henttonen and Li, discloses the claimed invention, but may not expressly disclose receiving a second information indicating that a second communication device does not support NR, from the second 
Nonetheless, Henttonen further teaches and suggests receiving a second information indicating that a second communication device does not support NR, from the second communication device; and determining not to request the second communication device to transmit a second plurality of NR capabilities of the second communication device, in response to the second information ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).

Regarding claim 18, Vamanan, as modified by Henttonen and Li, discloses the claimed invention, but may not expressly disclose wherein the first plurality of NR capabilities 10 further comprise at least one of the Layer 2 protocol capabilities, the plurality of NR CA only capabilities and a plurality of LTE-NR dual connectivity (DC) capabilities.
Nonetheless, Henttonen further teaches and suggests wherein the first plurality of NR capabilities 10 further comprise at least one of the Layer 2 protocol capabilities, the plurality of NR CA only capabilities and a plurality of LTE-NR dual connectivity (DC) capabilities ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1) and LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0136703 A1), and further in view of Palm et al. (hereinafter Palm) (U.S. Patent Application Publication # 2016/0262053 A1).
Regarding claim 16, Vamanan, as modified by Henttonen and Li, further teaches and discloses wherein the instructions further comprise: transmitting the first plurality of NR capabilities of the first communication device to the second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first plurality of NR capabilities. 
Nonetheless, in the same field of endeavor, Palm teaches and suggests wherein the instructions further comprise: transmitting the first plurality of NR capabilities of the first communication device to the second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first plurality of NR capabilities ([0009]; [0020]; [0076]-[0079]; teaches triggering handover from the first eNB to a second eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover procedure as taught by Palm with the method and system as disclosed by Vamanan, as modified by Henttonen and Li, for the purpose of adding the possibility for the eNB to .

Response to Arguments
Applicant's arguments with respect to claims 1-14 and 16-18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Consider claim 1, Applicant argues, on pages 9-10 of the Remarks, that Vamanan, Kusashima, and Yilmaz fail to disclose transmitting the first part of the plurality of NR capabilities in response to the first indicator, wherein the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities and a plurality of NR only carrier aggregation (CA) capabilities.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Vamanan, as modified by Henttonen and Yilmaz, does teach and suggest transmitting the first part of the plurality of NR capabilities in response to the first indicator, wherein the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities and a plurality of NR only carrier aggregation (CA) capabilities.
Henttonen is relied upon to teach and disclose a base station communicating UE Capability Enquiry message indicating to the UE to transmit specific capabilities information, such NR CA capabilities and other UE capabilities ([0016]; [0041]; [0059]).  Henttonen further teaches the UE transmits the plurality of UE capability information 
Yilmaz is relied upon to teach and disclose the UE signaling NR capabilities information including Layer 2 buffer capabilities ([0068]; [0103]; [0108]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE transmitting UE capability information including Layer 2 capabilities as taught by Yilmaz with the method and system for requesting UE capabilities as disclosed by Vamanan, as modified by Henttonen, for the purpose of transmitting UE capabilities for interworking networks, as modified by Yilmaz.
Therefore, based on the broadest reasonable interpretation, it is the combination of Vamanan, Kusashima, and Yilmaz that teaches and suggests transmitting the first part of the plurality of NR capabilities in response to the first indicator, wherein the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities and a plurality of NR only carrier aggregation (CA) capabilities.
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
For independent claims 7 and 14, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2-6, 8-13, and 16-18, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 7, and 14, respectively.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 16, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477